Sims, J.,
after making the foregoing statement, delivered the following opinion of the court:
The case presents no question of law which is not well settled; but purely questions of fact. And in the view we take of the evidence there is only one question of fact to which we need give consideration, and that is the following:
1. Does this case fall within the doctrine of the last clear chance?
In view of the facts which appear from the statement preceding this opinion, and which need not be repeated here, we are of opinion that this question must be answered in .the affirmative.
The case must, therefore, be reversed and judgment will be entered for the plaintiffs under section 6365 of the Code.

Reversed and final judgment for plaintiffs.